      Case 2:19-cv-00152-GMS Document 10 Filed 02/21/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   David L Kurtz, et al.,                             No. CV-19-00152-PHX-GMS
10                  Plaintiffs,                         ORDER
11   v.
12   Goodyear Tire & Rubber Company,
13                  Defendant.
14
15          Pending before the Court is Defendant’s Motion for Leave to Exceed the
16   Presumptive Page Limit (Doc. 8). After review of the lodged Motion to Dismiss (Doc. 9),
17   the Court notes that Defendant has failed to comply with LRCiv 12.1(c) and the motion to
18   dismiss would be summarily stricken. Therefore, the Court will deny the motion to exceed
19   the page limit and the lodged motion will not be filed.
20          IT IS HEREBY ORDERED that the Motion for Leave to Exceed the Presumptive
21   Page Limit (Doc. 8) is denied without prejudice.
22          Dated this 21st day of February, 2019.
23
24
25
26
27
28
